The facts in this case are undisputed, and those material to the point to be decided will be related. Prior to March 11, 1902, F. D. Roberts, the appellant, and J. R. Hunt, under the firm name of Roberts  Hunt, were partners in the practice of law in Caruthersville. Powell intrusted a promissory note to the firm for collection. The note was sued on before a justice of the peace and judgment obtained February 25, 1902. An execution was issued the next day and on April 14th, while the writ was in the constable's hands, Hunt compromised the judgment with the debtor for about half the amount due, gave his receipt therefor as attorney for Powell, but kept the money instead of paying it to his client. In fact, he left the State shortly afterwards. Powell sued Roberts for seventy-five dollars, the sum collected by Hunt; the judgment in Powell's favor having been for one hundred and fifty-five dollars. Roberts  Hunt dissolved their partnership on March *Page 631 
11, 1902, after the judgment had been rendered in favor of Powell and an execution issued, but before April 14th, when Hunt collected and converted the money. Notice of the dissolution had been published before the lastnamed date in a newspaper published in Caruthersville. The defense is that Hunt could not bind Roberts by any agreement nor lay him liable by any tort, after notice of dissolution was given. Roberts was bound by the contract made with Powell while the firm of Roberts  Hunt was in existence, to attend to the collection of the note and account for what was collected. Powell never made an agreement with Roberts to release the latter from responsibility for the due performance of the firm's undertaking; and certainly the dissolution of the partnership and notice of the fact, would not terminate Powell's right to hold Roberts accountable on the contract between the two. There is no doubt that the judgment in the case was for the right party. Two cases which are counterparts of it will be found among the reported decisions of the Supreme Court. [Bryant v. Hawkins, 47 Mo. 410; Dean v. McFaul,23 Mo. 76.]
The judgment is affirmed. Bland, P. J., and Nortoni, J., concur.
 *Page 198